Case 5:21-mj-00092-RBF Document 1 Filed 01/27/21 Page 1of1

AO 91 (Rey. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT
for the

District of Columbia

StQunyg2

United States of America )
Vv. ) Case: 1:21-mj-00156

CHANCE ANTHONY UPTMORE ) Assigned to: Judge Robin M. Meriweather

(DOB: 01/06/1997) and JAMES ) j A

HERMAN UPTMORE, also known ) Assign Date: a ie W/ ARREST WARRANT

as "Sonny" (DOB: 10/05/1957) ) Description: COMP
_ oo )

Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief,

On or about the date(s) of __ January 6, 2021 _ inthe county of in the
in the District of — Columbia, the defendant(s) violated:
Code Section Offense Description

18 U.S.C. 1752 (a)(1)&(2) - Knowingly Entering or Remaining in any Restricted Building or
Grounds Without Lawful Authority

40 U.S.C, 5104(e)(2)(D)&(G) - Violent Entry and Disorderly Conduct on Capitol Grounds

This criminal complaint is based on these facts:

See attached statement of facts.

IM Continued on the attached sheet.

Com plainant’'s si HUE
= Scott P. Keller Il, Special Agent
Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by telephone.

Date: O1/22/2021

Judge's signature

City and state: Washington, D.C. Robin M. Meriweather, U.S. Magistrate Judge
Printed name and title
